Case 9:17-cr-80242-RLR Document 66 Entered on FLSD Docket 01/07/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 17-80242-CR-ROSENBERG/HUNT

  UNITED STATES OF AMERICA

         v.

  ALEJANDRO ANDRADE CEDENO,

         Defendant.
                                          /


               ORDER CLARIFYING ORDER FOR INTERLOCUTORY SALE
                  OF CERTAIN ASSETS SUBJECT TO FORFEITURE

         THIS MATTER is before the Court on motion of the United States of America, pursuant

  to Rule 32.2(b)(7) of the Federal Rules of Criminal Procedure and 21 U.S.C. § 853(e), for entry

  of an order clarifying the Order for Interlocutory Sale of Certain Assets Subject to Forfeiture

  [ECF No. 44] (the “Order for Interlocutory Sale”), which authorized the United States of

  America to market and sell certain preliminarily forfeited assets, including horses, vehicles, and

  real properties, among other assets.

         Based on the United States’ Unopposed Motion To Clarify Order for Interlocutory Sale

  of Certain Assets Subject to Forfeiture (the “Motion”), the record in this case, and for good cause

  shown, the United States’ Motion is GRANTED, and it is hereby ORDERED that the Order for

  Interlocutory Sale [ECF No. 44] is modified nunc pro tunc to clarify that:

         1.      In authorizing the sale of the horses, which are listed in items (19)-(35), the Order

  for Interlocutory Sale also authorizes the United States of America to market and sell all tack and

  related horse equipment, including, but not limited to, saddles, bridles, girths, boots, blankets,

  lunge lines, straps, saddle pads, fly masks, jelly pads, standing wraps, polos, saddle cushions, half

  pads, and riser pads;
Case 9:17-cr-80242-RLR Document 66 Entered on FLSD Docket 01/07/2019 Page 2 of 3



             2.     The vehicle listed as a 2017 Mercedes Benz AMG G-63 in item (7) in the Order for

  Interlocutory Sale is further identified by VIN WDCYC7DF5HX276933, and the United States of

  America is authorized to market and sell such asset; and

             3.     With respect to the real estate listed in the Order for Interlocutory Sale in items

  (1)-(5):

                   i.   The sale of such real properties will be conducted in accordance with terms

                        established by the U.S. Department of Treasury, including that such properties

                        be sold “as is” and “with all faults;” all buyer inspections be conducted prior to

                        submitting an offer; any failure to inspect would not constitute a cancellation of

                        the sale; all deposits are non-refundable; and closing should occur within 30

                        calendar days of the Government’s execution of the sales contract accepting an

                        offer; and

                  ii.   The sale of the following forfeited real properties (listed with the same

                        numbering as in the Order for Interlocutory Sale) shall initially be via broker

                        by the U.S. Department of Treasury, through its contractor CWS Asset

                        Management & Sales (“CWS”):

                            (1)      15231 Sunnyland Lane, Wellington, Florida 33414;

                            (3)      1290 N. Ocean Boulevard, Palm Beach, Florida 33480; and

                            (5)      15159 Sunnyland Lane Wellington, Florida 33414.

                        If the Government deems the highest offer for such properties via broker sale to

                        be unsatisfactory, or if such properties remain unsold by April 15, 2019, the

                        Government, in its sole discretion, may decide to use other sales methods, such

                        as auctions, to sell these properties.




                                                       2
Case 9:17-cr-80242-RLR Document 66 Entered on FLSD Docket 01/07/2019 Page 3 of 3



         4.      The Order for Interlocutory Sale, as clarified by this Order, shall remain in full

  force and effect until further order of this Court.




         DONE AND ORDERED in West Palm Beach, Florida, this 7th day of January, 2019.




                                                            ____________________________________
                                                            HON. ROBIN L. ROSENBERG
                                                            UNITED STATES DISTRICT JUDGE




  cc:    Nalina Sombuntham, Assistant U.S. Attorney (2 certified copies)




                                                        3
